Citation Nr: 1638556	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a June 2016 videoconference.  The transcript of that hearing is associated with the Veteran's electronic claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a January 2009 rating decision that was not appealed. 

2.  Evidence received since the January 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final January 2009 decision, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the electronic file shows the previous denial of entitlement to service connection for sleep apnea in January 2009 was based on a determination that the medical evidence of record failed to show diagnosed sleep apnea or a sleeping disorder, and there was no evidence to link any sleep apnea or a sleeping disorder to service.  The January 2009 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the January 2009 decision includes, in pertinent part, private treatment records from May and June 2010, diagnosing sleep apnea.  The Veteran was also afforded a VA examination in July 2012 in which his diagnosed sleep apnea was noted.  The Board notes that for sake of brevity in this decision, it will not list all other evidence added to the record since January 2009.

Because such a diagnosis was one of the elements not present in January 2009, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for sleep apnea is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection is decided.

The Veteran contends that service connection is warranted for sleep apnea as the condition is related to service, to include an increase in symptoms after his return from Desert Storm.  Specifically, the Veteran testified before the undersigned that he had problems sleeping in service and was given allergy pills and sinus medication that did not fix the problem.  The Veteran contends that his condition was misdiagnosed in service.

The Veteran was afforded a VA examination in July 2012 in which the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that review of the available service treatment records showed treatment for allergies in April 1993 and an assessment of a sinus condition and allergic rhinitis.  The examiner stated that without resorting to speculation, the Veteran's snoring might be related to obstructive sleep apnea, but the condition was not diagnosed until 12 years after separation from service; therefore, since the Veteran claimed the condition of obstructive sleep apnea was not diagnosed until 2010, the claimed condition was less likely as not related to events in service.

The Board finds that clarification is required from the July 2012 VA examiner.  Namely, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Accordingly, the case is REMANDED for the following action:

1.  Access to the claims file should be provided to the VA examiner who conducted the July 2012 VA examination.  The examiner should be requested to review the claims file and provide an addendum in which he responds in the affirmative or the negative to the following question:  Is there a 50 percent or better probability that the Veteran's current sleep apnea originated during active service or is otherwise etiologically related to his active service, to include his service in Desert Storm?  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached, to include discussion of the Veteran's assertions that he had problems sleeping in service, was misdiagnosed in service and the lay statements he submitted in support of his claim.

If the July 2012 examiner is unavailable, access to the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The AOJ should also undertake any other development it determines to be warranted. 

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


